Citation Nr: 9914957	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-50 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a left wrist injury.

6.  Entitlement to a compensable disability rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1971 to December 
1972 and from June 1975 to July 1993.  These matters come to 
the Board of Veterans' Appeals (Board) from an August 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for disorders of the 
cervical spine, the thoracic spine, the lumbar spine, both 
knees, the right wrist, and the left shoulder.  The RO also 
denied entitlement to service connection for left ear hearing 
loss, flat feet, prostatitis, and epididymitis.  In the 
August 1994 rating decision the RO also granted service 
connection for the post-operative residuals of a left wrist 
injury and right ear hearing loss, both of which were rated 
as noncompensable.  The veteran perfected an appeal of the 
denial of service connection for the claimed disorders, and 
the ratings assigned for the left wrist disability and right 
ear hearing loss.

In a December 1995 rating decision the RO granted service 
connection for cervical strain, thoracolumbar strain, and 
bilateral chondromalacia patellae.  In an August 1998 rating 
decision the RO granted service connection for degenerative 
joint disease of the left shoulder and bilateral flatfeet.  
The Board finds, therefore, that issues pertaining to 
disorders of the cervical spine, the thoracic spine, the 
lumbar spine, both knees, and the left shoulder are no longer 
within the Board's purview.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a notice of disagreement filed in 
response to the denial of service connection ceases to be 
valid if service connection is granted by the RO).

In the August 1998 rating decision the RO also increased the 
disability rating for the residuals of the left wrist injury 
from zero to 10 percent.  The veteran has not, however, 
withdrawn his appeal of the rating assigned for the left 
wrist disability, and the Board finds that the issue remains 
in contention.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (the veteran will generally be 
presumed to be seeking the maximum rating possible, and a 
claim remains in controversy where less than the maximum 
rating is awarded).  This issue will be considered in the 
Remand section of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
right wrist disorder, left ear hearing loss, and prostatitis 
are not supported by competent medical evidence that the 
veteran currently has a right wrist disorder, left ear 
hearing loss, or prostatitis.

2.  The claim of entitlement to service connection for 
epididymitis is not supported by competent medical evidence 
showing that the veteran's current complaints are related to 
an in-service disease or injury.

3.  The average puretone threshold in the right ear is 
23 decibels, with speech discrimination ability of 
94 percent, and the hearing acuity in the left ear is 
presumed to be normal.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
right wrist disorder, left ear hearing loss, prostatitis, and 
epididymitis are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he complained 
of testicular and suprapubic pain in March 1976, after having 
received treatment for a venereal disease, but examination 
revealed no abnormalities and no diagnosis was rendered.  He 
received treatment in December 1976 for a urinary tract 
infection, and for prostatitis in January 1977.  In March 
1978 he complained of swollen testicles, but no diagnosis was 
made.  A January 1979 consultation report indicates that he 
had a three-year history of recurring lower tract symptoms, 
but that all diagnostic testing was negative.  Examination 
revealed that the prostate was boggy and slightly tender, and 
his complaints were assessed as chronic prostatitis.  

In July 1979 he complained of a sharp pain in the left side 
of the groin area, which was assessed as epididymitis and 
shown to be resolving in October 1979.  The report of a 
November 1986 periodic examination indicates that he reported 
having occasional dysuria following a kidney infection in 
1975, but examination revealed no abnormalities.  In March 
1987 he complained of lower urinary tract symptoms that were 
assessed to rule out chronic urethritis, questionable 
chlamydia, or prostatitis.  Following diagnostic testing, in 
May 1987 his complaints were assessed as chronic low-grade 
prostatitis.  A November 1990 hospital summary shows that he 
complained of a two-week history of bilateral testicular 
pain, following an injury during physical training, which was 
initially assessed as epididymitis.  He was hospitalized when 
his symptoms failed to resolve, with a diagnosis of 
"orchialgia."  Examination at that time revealed no 
abnormalities, with the exception of tenderness in the left 
testicle.  There was reportedly no enlargement of the 
epididymis.  A testicular ultrasound was negative for any 
pathology, and his symptoms resolved with medication.  

The service medical records also show that the veteran's left 
wrist was struck by a breaker bar in April 1984, which 
resulted in a rotatory subluxation of the navicular.  In June 
1984 he complained of pain in the left wrist since the 
injury, and examination revealed a palpable nodule over the 
first dorsal compartment.  At that time surgery was performed 
to release the left extensor tendon in the first dorsal 
compartment, after which he was returned to duty.  Additional 
surgery was canceled in July 1984 because he stated that the 
pain had improved, but he continued to complain of pain in 
September 1984.

Hearing tests throughout service show that the puretone 
decibel threshold was above normal in at least one frequency 
in each ear in November 1983, June 1984, and November 1986.  
The report of a March 1991 audiometric examination showed 
puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
40
35
LEFT
25
30
25
30
40

The examination report also shows that the veteran was 
routinely exposed to hazardous noise.

The service medical records indicate that in February 1992 
the veteran was involved in a motor vehicle accident.  
Following the accident he complained of pain in the knees, 
left shoulder, neck, and back, but he made no complaints 
pertaining to the wrists.

In conjunction with his May 1993 separation examination, he 
complained of painful or swollen joints, ear trouble and 
hearing loss, and frequent or painful urination.  His history 
was found to be relevant for surgery on the left extensor 
tendon in 1984, chronic prostatitis with current symptoms and 
chronic epididymitis.  Examination revealed tenderness in the 
testicles, bilaterally, and that the prostate was normal.  An 
audiometric evaluation revealed puretone decibel thresholds 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
15
20
20
20
25

Private treatment records show that from February to 
September 1992 the veteran received physical therapy for the 
residuals of a motor vehicle accident.  He complained of pain 
in the areas of the cervical and thoracic spine, as well as 
both knees, but he made no reference to any injury or 
complaints pertaining to the wrists.

Additional private treatment records indicate that following 
the motor vehicle accident in February 1992, the veteran 
complained of pain in the neck, back, and both knees, but he 
made no reference to the wrists until April 1992, at which 
time he reported that he may have sprained the left wrist by 
gripping the steering wheel during the accident.  Examination 
of the left wrist showed that the range of motion was full, 
with pain at the extremes of motion, and that upper extremity 
strength and reflexes were intact.  An X-ray study of both 
wrists was described as initially revealing an instability 
pattern in the left wrist, but no abnormality of either wrist 
was confirmed by comparison views.  At that time his left 
wrist complaints were assessed as carpal tunnel strain.

In May 1992 he reported having undergone what the examiner 
described as a deQuervain's release in 1983, and that his 
current symptoms were similar to what he experienced at that 
time.  The range of motion of both wrists was full, with a 
positive Finkelstein's test for deQuervain's tenosynovitis in 
the left wrist.  At that time the physician provided a 
diagnosis of chronic deQuervain's tenosynovitis of the left 
wrist.  In June, August, and October 1992 he continued to 
complain of pain in the left wrist, with tenderness over the 
dorsal compartment but full range of motion, which was again 
attributed to deQuervain's tenosynovitis.

The report of a January 1994 VA examination shows that the 
veteran reported having injured both wrists in the February 
1992 motor vehicle accident, and having had a hearing loss 
since 1972.  He also reported having had epididymitis in 
November 1992, and that his testicles continued to be tender.  
Examination of the bilateral wrists revealed range of motion 
of 60 degrees of palmar flexion, 90 degrees of dorsiflexion, 
20 degrees of radial deviation, and 30 degrees of ulnar 
deviation, and a scar at the base of the left thumb from the 
tendon release surgery.  Examination also revealed that the 
testicles were slightly tender, but there was no evidence of 
epididymitis and the prostate was not enlarged.  An X-ray 
study of the wrists showed no abnormalities.  As the result 
of the examination the examiner provided a diagnosis of 
status post extensor tendon release, with insufficient 
clinical evidence of a disorder of the bilateral wrists.

A VA audiometric examination in January 1994 showed puretone 
decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
40
LEFT
10
20
20
25
35

Speech audiometry revealed speech recognition ability of 
94 percent in both ears, and the audiologist stated that the 
veteran's hearing was within normal limits in both ears.

In an August 1994 rating decision the RO granted service 
connection for the post-operative residuals of a left wrist 
injury, that being the surgical scar, and hearing loss in the 
right ear, both rated as noncompensable.

In his September 1995 substantive appeal the veteran stated 
that his left wrist was stiff and painful, that it limited 
his ability to lift, and that it significantly limited his 
employment capabilities.  He also claimed to have the same 
problems with the right wrist.  He asserted that a 
compensable rating was warranted for the right ear hearing 
loss because of the existence of a high-frequency hearing 
loss, and that he had been told in 1972 that he had an 
11 percent decrease in his hearing in the left ear.  He 
claimed that service connection was warranted for prostatitis 
and epididymitis because he received treatment for those 
disorders during service.

In conjunction with an August 1997 VA examination the veteran 
reported having undergone extensor tendon release in the left 
wrist in 1983, and that he injured both wrists in the 
February 1992 motor vehicle accident by bracing himself 
against the dashboard.  He stated that he had severe pain and 
reduced range of motion following the accident, for which he 
underwent six to eight months of physical therapy for the 
wrists and upper extremities.  At the time of the examination 
he complained of pain with use of the wrist along the ulnar 
border that radiated to the elbow.  He also stated that the 
symptomatology and mechanics of injury for the right wrist 
were the same as those for the left.  He complained of 
intermittent pain along the ulnar border of the right wrist 
that radiated to the elbow with use of the hand and wrist.  
He reported having weakness, fatigability, and incoordination 
in both wrists, with exacerbations of symptoms during cold 
weather.

The veteran also reported having received treatment for 
urinary tract symptoms in 1983, and that he had received no 
treatment or evaluation since then, although he continued to 
have a dull pain in the rectum and dysuria.  He also 
complained of having painful ejaculations for the previous 
year.  He further reported having developed marked pain and 
swelling in the right testicle during physical training in 
1990 or 1991, which was diagnosed as orchialgia.  He 
complained of intermittent pain in the right testicle, 
without swelling or erythema, at the time of the examination.  
He denied experiencing any dysuria or hematuria.

Examination of the left wrist revealed no gross deformity, 
edema, erythema, or point tenderness.  The range of motion 
against gravity and with two-and five-pound weights was 
approximately 40 degrees of dorsiflexion and 45 degrees of 
palmar flexion.  Ulnar deviation against gravity was to 
45 degrees, but to only 20 degrees with two- and five-pound 
weights.  The examiner found evidence of weakened motion and 
easy fatigability, based on use of the weights, no 
incoordination, and painful movement as evidenced by the 
facial grimacing of the veteran.

Examination of the right wrist also failed to disclose any 
deformity, edema, erythema, or point tenderness.  The range 
of motion of the wrist, against gravity and with two- and 
five-pound weights, was dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  The examiner provided the 
opinion that the range of motion of either wrist would not be 
affected during a flare-up of symptoms.

Examination of the genitourinary system revealed no 
deformity, erythema, or edema in the right testicle, but 
minimal tenderness to palpation at the epididymis.  The 
prostate was found to be of normal size and consistency and 
nontender, with no palpable nodule or mass.  Diagnostic 
testing revealed no relevant abnormalities.  In terms of the 
specific disorders that the physician was asked to assess in 
the request for the examination, he stated that the veteran 
was status post tendon release of the left wrist, with 
decreased range of motion; that there was no residual of the 
claimed injury to the right wrist; that the prostatitis that 
occurred in service was resolved, with no residual; and that, 
in terms of the claimed epididymitis, the findings were as 
shown.

II.  Service Connection for a Right Wrist Disorder, Left Ear 
Hearing Loss, 
Prostatitis, and Epididymitis

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, No. 97-
1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  In 
determining whether the claim is well grounded, the evidence 
is generally presumed to be credible.  See Arms v. West, 12 
Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  The 
veteran's representative has asserted that the claims for 
service connection should be returned to the RO, in order to 
afford him additional examinations.  As will be explained 
below, the Board has found these claims to be not well 
grounded.  Accordingly, VA has no duty to assist the veteran 
by affording him such examinations.  VA may, however, 
dependent on the facts of the case, have a duty to notify him 
of the evidence needed to support his claim.  38 U.S.C.A. 
§ 5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).  The veteran has not indicated the existence of any 
evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

B.  Analysis

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for a right 
wrist disorder, left ear hearing loss, and prostatitis are 
not well grounded because the medical evidence does not show 
a current diagnosis of disability relating to those 
disorders.  Caluza, 7 Vet. App. at 506.  Although the veteran 
claims to have injured his right wrist in the February 1992 
motor vehicle accident, and to have pain and limited motion 
as residuals of the injury, he is not competent to provide 
evidence of a medical diagnosis or to relate a medical 
disorder to a given cause.  Grottveit, 5 Vet. App. at 93.  
The contemporaneous evidence does not show that the right 
wrist was injured in the accident, and the more current 
medical examinations did not result in a diagnosis of a right 
wrist disability.  The Board finds, therefore, that the claim 
of entitlement to service connection for a right wrist 
disorder is not well grounded.

The service medical records show that the veteran had a left 
ear hearing loss as defined in 38 C.F.R. § 3.385 in March 
1991.  At the time he was separated from service in May 1993 
and on examination in January 1994, however, the puretone 
thresholds in the designated frequencies were not 
sufficiently high to constitute a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The Board notes that the 
puretone decibel threshold was above normal at 4000 Hertz in 
May 1993, and at 3000 and 4000 Hertz in January 1994.  
Hensley, 5 Vet. App. at 160.  Although the decibel thresholds 
were above normal at those frequencies, the veteran does not 
have a left ear hearing loss as defined in 38 C.F.R. § 3.385.  
The Board has determined, therefore that the claim of 
entitlement to service connection for a left ear hearing loss 
is not well grounded.

The veteran contends that service connection is warranted for 
prostatitis because he received treatment for the disorder 
while in service.  His service medical records show that he 
received treatment for prostatitis in January 1977, January 
1979, and May 1987, and the Board finds that the second 
Caluza element has been satisfied, in that there is evidence 
of the disease during service.  Caluza, 7 Vet. App. at 506.  
Nevertheless, the prostate was found to be normal on 
examination in May 1993, no abnormality of the prostate was 
found in January 1994, and the examiner in August 1997 found 
that the prostatitis that had been treated in service was 
resolved with no residual.  The veteran has not submitted any 
competent evidence showing that he currently has a prostate 
disorder, and the Board finds that the first Caluza element 
has not been satisfied.  The Board has determined, therefore, 
that the claim of entitlement to service connection for 
prostatitis is not well grounded.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (treatment of the disease in service 
is not sufficient to establish a well-grounded claim--in the 
absence of proof of a present disability the claim is not 
well grounded).

The service medical records also show that the veteran 
received treatment for epididymitis in July 1979.  There is, 
therefore, medical evidence of the incurrence of the disease 
in service, and the second Caluza element is satisfied.  It 
is not clear from the report of the August 1997 VA 
examination whether the examiner provided a diagnosis of 
epididymitis, or if he was referencing the report of the 
disease made by the veteran.

The Board notes that with the exception of the subjective 
complaint of tenderness in the testicles, no clinical 
evidence of epididymitis was noted during the August 1997 
examination.  Assuming, for the purpose of the analysis, that 
the physician was providing a diagnosis of epididymitis, that 
assumption does not result in a finding that the claim is 
well grounded, because there is no evidence of record showing 
that the current disease, if diagnosed, is related to the 
occurrence of the disease during service.  See Wade v. West, 
11 Vet. App. 302 (1998).

The veteran has stated that he continued to have testicular 
pain, which he attributed to epididymitis.  As a lay person 
the veteran is not competent to relate his complaints to a 
medical cause.  Grottveit, 5 Vet. App. at 93.  In addition, 
epididymitis is not a disease that is subject to lay 
observation, and the veteran's complaint of continuing 
symptoms is not sufficient to show a nexus between the 
current disorder, if diagnosed, and the in-service disease.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board notes that a well-grounded claim can be established 
by evidence showing a chronic disease in service and present 
disability from that disease.  Savage, 10 Vet. App. at 497.  
Reference to a "chronic" disease in service, however, is 
not sufficient to show that the disease is, in fact, a 
chronic disease; chronicity must be shown by a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).

The service medical records show that epididymitis was 
assessed in July 1979, and that it was shown to be resolved 
in October 1979.  Although epididymitis was diagnosed in 
November 1990, on further examination and diagnostic testing 
the diagnosis was changed to "orchialgia," which is defined 
only as pain in the testicles, with no given cause.  
Stedman's Medical Dictionary 1256 (26th Ed. 1995).  The 
reference to chronic epididymitis in May 1993 was by history 
only, as reported by the veteran, and does not constitute 
evidence of a chronic disease.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute sufficient 
evidence to make the claim well grounded).  The Board finds, 
therefore, that chronic epididymitis was not shown in 
service, and that any current diagnosis of the disorder does 
not represent a manifestation of the same disease.

III.  Higher Disability Ratings

The Board finds that the veteran's appeals of the assigned 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of the reports of 
VA examinations in January 1994 and August 1997, and the 
veteran's statements.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's appeals and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in August 1994.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claims and appeals have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The determination of whether a higher rating is warranted is 
to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The claims of entitlement to service connection for a right 
wrist disorder, left ear hearing loss, prostatitis, and 
epididymitis are denied.

The appeal to establish entitlement to a compensable 
disability rating for right ear hearing loss is denied.


REMAND

The veteran was afforded a VA examination in August 1997, to 
evaluate his left wrist disability.  The examiner noted that 
none of the veteran's medical records were available for 
review.  As part of its duty to assist veterans with the 
development of their claims, VA is obligated to afford 
examinations that consider prior medical examinations and 
treatment.  Fenderson v. West, at 127; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran's representative has 
asserted that this claim should be remanded to afford the 
veteran an examination that takes into account records of his 
prior medical treatment.

In his substantive appeal the veteran asserted that his left 
wrist disability caused significant industrial impairment.  
On the VA examination in August 1997, he reported that he had 
lost his last employment approximately one month earlier, in 
part, because his left wrist disability caused him to perform 
fine hand work too slowly.  This history could be seen as 
raising the issue of entitlement to an extra-schedular 
evaluation.  38 C.F.R. § 3.321 (1998).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that in such a 
situation, VA has a duty to assist the veteran by inviting 
him to submit employment records that would support his 
assertions.  Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

In view of the foregoing, this case must be REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a left 
wrist disorder since service.  After 
securing the necessary release, the RO 
should obtain those records not already 
part of the claims folder.

2.  The veteran should be invited to 
submit employment, vocational training, 
or other records that show the impact of 
his left wrist disability on his ability 
to maintain gainful employment.  The RO 
should assist the veteran in obtaining 
those records.  

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be afforded an 
appropriate examination to evaluate his 
left wrist disability.  The examiner 
should review the claims folder prior to 
completing the examination.  The examiner 
should express an opinion as to the 
degree of impact the left wrist 
disability has on the veteran's ability 
to maintain employment.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should then re-adjudicate the 
veteran's claim, and consider whether the 
claim should be referred tot he 
appropriate authority for consideration 
of an extra-schedular evaluation in 
accordance with 38 C.F.R. § 3.321.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

